Case 2:16-cv-00686-MWF-PJW Document 285 Filed 03/05/20 Page 1 of 2 Page ID #:3074



     1
     2
     3
                             UNITED STATES DISTRICT COURT
     4
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
     5
     6   ALISU INVESTMENTS, LTD. and                  Case No. 2:16-CV-00686 MWF (PJWx)
         KARGO GROUP GP, LLC,
     7                                                Honorable Michael W. Fitzgerald
                     Plaintiffs,
     8                                                ORDER GRANTING
              v.                                      STIPULATION TO STAY CASE,
     9                                                DENYING MOTIONS [241] AND
         TRIMAS CORPORATION d/b/a/ NI                 [282], AND VACATING ALL
    10   INDUSTRIES, INC.; BRADFORD                   PRETRIAL AND TRIAL DATES
         WHITE CORPORATION; LUPPE
    11   RIDGWAY LUPPEN; PAULA BUSCH
         LUPPEN; METAL PRODUCTS
    12   ENGINEERING; DEUTSCH/SDL,
         LTD.; RHEEM MANUFACTURING
    13   COMPANY; and INFINITY
         HOLDINGS, LLC,
    14
                     Defendants.
    15
    16   AND ALL COUNTERCLAIMS
    17
    18        For good cause shown, the Parties’ Stipulation to Stay the Case is hereby
    19   GRANTED. IT IS HEREBY ORDERED that:
    20              The entire action is stayed to allow for continued settlement
    21                discussions in this matter, with the exception of any outstanding
    22                written discovery served prior to the date of this Order and any motions
    23                for good faith settlement pursuant to California Code of Civil
    24                Procedure § 877.6;
    25              The Parties shall engage in good faith settlement negotiations in an
    26                effort to resolve all claims in this action;
    27              The Motion for Sanctions [241] and Motion for Leave to File Third
    28                Counterclaim [282] are DENIED without prejudice;
Case 2:16-cv-00686-MWF-PJW Document 285 Filed 03/05/20 Page 2 of 2 Page ID #:3075



     1             All other current trial and pre-trial deadlines are vacated;
     2             By no later than March 31, 2020, the Parties shall submit a report to
     3               the Court on the status of settlement discussions and continued
     4               propriety of the stay;
     5             Thereafter, the Parties shall submit a report to the Court on the status
     6               of settlement discussions and continued propriety of the stay on the last
     7               business day of every month;
     8             If the Parties are unable to settle this action by May 29, 2020, the
     9               Parties shall submit to the Court for its approval a revised stipulation
    10               and proposed order coordinating fact and expert discovery in the action
    11               and a revised case schedule governing further proceedings in this
    12               matter, including trial;
    13             The Parties’ stipulation may be modified or amended by agreement
    14               among the Parties, subject to further court approval.
    15        IT IS SO ORDERED.
    16
    17   Dated: March 5, 2020           _________________________________________
                                        MICHAEL W. FITZGERALD
    18                                  United States District Judge
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 2
